State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: February 5, 2015                   519031
________________________________

In the Matter of RALIK BAILEY,
                    Petitioner,
      v
                                            MEMORANDUM AND JUDGMENT
ALBERT PRACK, as Director of
   Special Housing and Inmate
   Disciplinary Programs,
                    Respondent.
________________________________


Calendar Date:   December 2, 2014

Before:   Lahtinen, J.P., McCarthy, Lynch and Devine, JJ.

                             __________


     Ralik Bailey, Malone, petitioner pro se.

      Eric T. Schneiderman, Attorney General, Albany (Peter H.
Schiff of counsel), for respondent.

                             __________


      Proceeding pursuant to CPLR article 78 (transferred to this
Court by order of the Supreme Court, entered in Albany County) to
review a determination of the Commissioner of Corrections and
Community Supervision which found petitioner guilty of violating
a prison disciplinary rule.

      Petitioner, an inmate, commenced this proceeding
challenging a disciplinary determination finding him guilty of
disobeying a direct order. The misbehavior report and testimony
that petitioner "had words" with the correction officer when he
was directed to remove his arm from around another inmate's neck
provide substantial evidence to support the determination of
guilt (see Matter of Harrington v Prack, 91 AD3d 1244, 1245
[2012]). It is well settled that petitioner, as a prison inmate,
"was required to promptly obey the order even if he disagreed
                              -2-                  519031

with it" (Matter of Wells v O'Keefe, 286 AD2d 791, 791 [2001];
see Matter of Tarbell v Prack, 89 AD3d 1342, 1343 [2011]). To
the extent that petitioner claims that the misbehavior report was
fabricated, this presented a credibility issue for the Hearing
Officer to resolve (see Matter of Suero v Fischer, 95 AD3d 1509,
1509-1510 [2012]).

     Lahtinen, J.P., McCarthy, Lynch and Devine, JJ., concur.



      ADJUDGED that the determination is confirmed, without
costs, and petition dismissed.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court